Winslow, C. J.
The legislature has determined that food used by our citizens ought not to contain boric acid because it is believed to be harmful to the health. In the lawful exercise of its police power the legislature has. interdicted the sale of food containing boric acid by sec. 4601e o£ the.Statutes, and has referred us to sec. 4600 of the Statutes for the definition of the word “food.” Turning to the last named, section, we find that the definition of' food at the time of the sale in question included “all articles . . . intended fo,r use as ingredients in the composition thereof or in the preparation thereof.’/^ It is entirely competent for the legislature to provide its own definition of a word used in a law which it enacts, and when, it does so that definition must necessarily control regardless of dictionary definitions. So the question is not whether the compound in question is really a food or whether the definition provided by the statute is a logical one, but whether the compound was intended for use as an ingredient in the composition or preparation of food. If it was, then it was a “food” within the meaning of sec. 4601c, and as it contained ninety-five per cent, of boric acid its sale was prohibited by that section. ,'We think the question must be answered in the affirmative. Clearly the compound is intended to enter as 'a constituent part into the food which it preserves, otherwise it could hardly have effect as a preservative; thus it necessarily becomes an ingredient in the composition thereof ; and just as clearly the canning of fruit or vegetables is á part of the preparation of such fruit or vegetables for use as food. The fact that the canning operation may be removed by a considerable period of time from the final acts of preparation, for the table does not make it any the less a legitimate part of the general work of preparation of the raw material for use as food.
By the Court. — Judgment affirmed.
Owen, J., took no part.